 Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 1 of 13 PageID# 1861

Exhibit 3

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


                                                      )
  CHMURA ECONOMICS &                                  )
  ANALYTICS, LLC,                                     )
                                                      )
                       Plaintiff/Counterclaim         )
                       Defendant,                     )     Case No. 3:19-cv-813-REP
                                                      )
  v.                                                  )
                                                      )
  RICHARD LOMBARDO,                                   )
                                                      )
                       Defendant/Counterclaim         )
                       Plaintiff.                     )


  CHMURA ECONOMICS & ANALYTICS, LLC’S OBJECTIONS AND RESPONSES TO
        RICHARD LOMBARDO’S FIRST REQUESTS FOR ADMISSIONS

         Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure and Local Rule 26,

  Plaintiff and Counterclaim Defendant Chmura Economics & Analytics, LLC, by counsel, objects

  and responds as follows to Defendant and Counterclaim Plaintiff Richard Lombardo’s First

  Requests for Admission.

                                 PRELIMINARY STATEMENT

         Chmura has not fully completed its investigation, discovery, analysis, legal research and

  preparation for trial. The responses and objections contained herein are based only on the

  information and documentation presently available and known to Chmura. It is possible that

  further investigation, discovery, analysis, legal research and/or preparation may result in the

  ascertainment of additional information or documentation, or provide additional meaning to

  known factual conclusions and legal contentions, all of which may result in the modification of

  these responses and objections. Accordingly, Chmura reserves the right to modify its responses

                                                -1-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 2 of 13 PageID# 1862



and objections based on subsequently ascertained or developed information, documentation,

facts and/or contentions. Subject to the objections asserted below, Chmura’s responses are made

in a good faith effort to reasonably respond to Lombardo’s Requests based on presently available

information and documentation. These responses and/or objections should not be construed to

prejudice Chmura’s right to conduct further investigation, discovery, analysis, legal research

and/or preparation, or to limit Chmura’s right to use any additional evidence that may be

developed.

       Chmura submits these objections and responses to the Requests without conceding the

relevance or materiality of the subject matter of any request, and without prejudice to its rights to

object to the admissibility at trial or in any other proceeding in this action of any particular

response. Each of these responses or objections is based on Chmura’s understanding of each

individual request. To the extent Lombardo asserts an interpretation of any request that is

inconsistent with Chmura’s understanding, Chmura reserves the right to supplement or amend its

responses and/or objections as appropriate.

       These responses and objections are made without waiving: (1) the right to raise in any

subsequent proceeding or in the trial of this or any other action all questions of relevance,

materiality, privilege, and evidentiary admissibility of any response; (2) the right to object on any

grounds to the use or introduction into evidence of such responses in any subsequent proceeding

or in the trial of this or any other action; (3) the right to object on any grounds at any time to

these requests; or (4) the right to seek entry of an appropriate protective order.

                                 REQUEST FOR ADMISSIONS

REQUEST FOR ADMISSION NO. 1: Admit that for all time periods relevant to the
Counterclaim filed in this matter, Chmura was an enterprise engaged in commerce or in the
production of goods for commerce within the meaning of Section 3(s)(1)(A) of the Fair Labor
Standards Act, 29 U.S.C. § 203(s)(1)(A).



                                                 -2-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 3 of 13 PageID# 1863



       OBJECTION: Chmura objects to this Request as vague, ambiguous, compound, and

calling for a legal conclusion.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 2: Admit that Mr. Lombardo’s employment at Chmura
started in February 2015.

        RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 3:                Admit that Chmura terminated Mr. Lombardo’s
employment effective October 31, 2019.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 4: Admit that Mr. Lombardo was an employee during his
employment at Chmura.

       OBJECTION: Chmura objects to this Request as vague, ambiguous, and calling for a

legal conclusion.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 5: Admit that Chmura used a workweek of seven
consecutive days beginning at 12:00 am Monday and ending at midnight on Sunday.

       OBJECTION: Chmura objects to this Request on the ground that the phrase “used a

workweek” as used in this Request is ambiguous. Chmura further objects to this Request as

vague and ambiguous because it does not specify a timeframe.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 6: Admit that Chmura paid Mr. Lombardo on the basis of
the workweek set forth in Request for Admission No. 5 above.

       OBJECTION: Chmura objects to this Request to the extent it calls for a legal

conclusion. Chmura further objects to this Request on the grounds that the terms “on the basis

                                             -3-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 4 of 13 PageID# 1864



of” and “workweek” as used in this Request are ambiguous.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 7: Admit that no employees of Chmura were paid
overtime for any hours worked in excess of 40 in any workweek during Lombardo’s
employment.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 8: Admit that Chmura was aware of the overtime pay
requirements of the Fair Labor Standards Act.

       OBJECTION: Chmura objects to this Request on the grounds that the phrase “aware of

the overtime pay requirements” is vague, ambiguous, and calls for a legal conclusion.

       RESPONSE: Admitted in part. Chmura admits that it was generally aware of the legal

requirement that some employees receive overtime premiums.          Denied that the Fair Labor

Standards Act required overtime premiums for Lombardo, or that Chmura was aware of any such

requirement.


REQUEST FOR ADMISSION NO. 9: Admit that Chmura did not pay Mr. Lombardo for more
than forty (40) hours in a workweek whenever Mr. Lombardo worked more than forty (40) hours
in a workweek.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 10: Admit that Chmura did not pay Mr. Lombardo
overtime pay for any hours worked over forty (40) hours in a workweek during his employment
with Chmura.

       RESPONSE: Denied. Lombardo did not receive an overtime premium, but he was paid

and compensated for all hours worked.


REQUEST FOR ADMISSION NO. 11: Admit that Mr. Lombardo primarily performed his

                                              -4-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 5 of 13 PageID# 1865



essential job duties for Chmura at its place of business located at 1025 Huron Rd E, Cleveland,
OH 44115 and at times at his home located at 8341 Sheltered Cove, Mentor, OH 44060, and no
other locations.

       OBJECTION: Chmura objects to this Request on the grounds that the phrase “essential

job duties” is vague and ambiguous.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 12: Admit that Lombardo did not regularly direct the work
of two or more full-time employees.

       OBJECTION: Chmura objects to this Request on the ground that the phrase “regularly

direct” as used in this Request is vague, ambiguous, and calls for a legal conclusion.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 13: Admit that Mr. Lombardo had no discretion to offer
any potential customer a discount outside of the range set by Chmura.

       OBJECTION: Chmura objects to this Request on the grounds that the phrase “outside of

the range set by Chmura” is vague and ambiguous. Chmura further objects to this Request to the

extent it states or implies that the discounts Lombardo offered to potential customers were not

within his discretion.

       RESPONSE: Admitted in part. Lombardo had substantial discretion to offer customers

discounts of up to 30% off Chmura’s standard pricing. Otherwise denied.


REQUEST FOR ADMISSION NO. 14: Admit that you did not require Mr. Lombardo to
record his hours worked.

       OBJECTION: Chmura objects to this Request on the ground that “records” as used in

this Request is vague and ambiguous.

       RESPONSE: Admitted.




                                                -5-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 6 of 13 PageID# 1866




REQUEST FOR ADMISSION NO. 15: Admit that you did not keep records of the hours Mr.
Lombardo actually worked in each workweek of his employment.

       OBJECTION: Chmura objects to this Request on the ground that “records” as used in

this Request is vague and ambiguous.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 16: Admit that you classified Mr. Lombardo as an exempt
employee under the FLSA.

       OBJECTION: Chmura objects to this Request on the ground that “classified” as used in

this Request is vague and ambiguous.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 17: Admit that you knew that Mr. Lombardo regularly
worked more than forty (40) in a workweek during his employment at Chmura.

       OJBECTION: Chmura objects to this Request on the ground that the term “regularly” as

used in this Request is vague and ambiguous.

       RESPONSE: Admitted in part. Admitted that Chmura knew that Lombardo worked

more than 40 hours in a workweek from time to time during his employment with Chmura.

Otherwise denied.


REQUEST FOR ADMISSION NO. 18: Admit that Mr. Lombardo complained to Eli
Auerbach in August 2019 regarding Chmura’s failure to pay Mr. Lombardo overtime pay.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 19: Admit that Mr. Lombardo complained to Eli
Auerbach in October 2019 regarding Chmura’s failure to pay Mr. Lombardo overtime pay.

       RESPONSE: Denied.




                                               -6-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 7 of 13 PageID# 1867



REQUEST FOR ADMISSION NO. 20: Admit that Eli Auerbach became Mr. Lombardo’s
direct supervisor during 2019.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

Chmura further objects to this Request on the grounds that the term “direct supervisor” is vague

and ambiguous.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 21: Admit that Eli Auerbach was Mr. Lombardo’s
supervisor until Mr. Lombardo was terminated by Chmura.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

Chmura further objects to this Request on the grounds that the term “supervisor” is vague and

ambiguous.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 22: Admit that Eli Auerbach was the Sales Manager at
Chmura from April 2019 and through [sic] October 2019.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

       RESPONSE: Admitted in part. Auerbach was the Sales Manager at Chmura from April

2019 through December 2019.        Denied to the extent this Request states or implies that

Auerbach’s employment ended in October 2019.



REQUEST FOR ADMISSION NO. 23: Admit that Eli Auerbach directly reported to Leslie
Peterson and Greg Chmura during his employment at Chmura.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

Chmura further objects to this Request on the grounds that the term “directly reported” is vague

and ambiguous.

       RESPONSE: Admitted.

                                              -7-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 8 of 13 PageID# 1868




REQUEST FOR ADMISSION NO. 24: Admit that Eli Auerbach’s employment with Chmura
was involuntarily terminated by Chmura.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

The terms of Eli Auerbach’s employment with Chmura are not at issue in this litigation.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 25: Admit that Leslie Peterson is an owner of Chmura.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

The ownership of Chmura is not at issue in this litigation.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 26: Admit that Greg Chmura is an owner of Chmura.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

The ownership of Chmura is not at issue in this litigation.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 27:                   Admit that Greg Chmura became an owner of
Chmura in 2019.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

The ownership of Chmura is not at issue in this litigation.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 28: Admit that the February 3, 2015 Letter attached as
Exhibit A to the Counterclaim was prepared by Chmura and not by Mr. Lombardo.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

Chmura further objects to this Request on the grounds that the word “prepared” as used in this

Request is vague and ambiguous.

                                                -8-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 9 of 13 PageID# 1869



        RESPONSE: Admitted that Chmura provided the February 3, 2015 Letter to Lombardo.

Denied to the extent this Request states or implies that Lombardo had no opportunity to review

or have input into this letter.


REQUEST FOR ADMISSION NO. 29: Admit that the Confidentiality, Non-Competition &
Non-Solicitation Agreement attached as Exhibit B to the Counterclaim was prepared by Chmura
and not by Mr. Lombardo.

        OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

Chmura further objects to this Request on the grounds that the word “prepared” as used in this

Request is vague and ambiguous.

        RESPONSE: Admitted that Chmura provided the Confidentiality, Non-Competition &

Non-Solicitation Agreement to Lombardo. Denied to the extent this Request states or implies

that Lombardo had no opportunity to review or negotiate this agreement.


REQUEST FOR ADMISSION NO. 30: Admit that the Amendment attached as Exhibit C to
the Counterclaim was prepared by Chmura and not by Mr. Lombardo.

        OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

Chmura further objects to this Request on the grounds that the word “prepared” as used in this

Request is vague and ambiguous.

        RESPONSE: Admitted that Chmura provided the Amendment to Lombardo. Denied to

the extent this Request states or implies that Lombardo had no opportunity to review or have

input into this amendment.


REQUEST FOR ADMISSION NO. 31: Admit that Mr. Lombardo returned the computer
referred to in ¶41 of the Amended Complaint.

        RESPONSE: Admitted in part. Lombardo did return the referenced computer, but only

after Chmura and its counsel requested the computer several times, after Chmura was ultimately



                                              -9-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 10 of 13 PageID# 1870



forced to file this lawsuit to secure its return, and after Chmura suffered damages associated with

Lombardo’s refusal to return the laptop.


REQUEST FOR ADMISSION NO. 32: Admit that Mr. Lombardo returned all Chmura
information in his possession.

       OBJECTION: Chmura objects to this Request because it seeks information exclusively

in Lombardo’s possession, custody, or control.

       RESPONSE: Chmura currently lacks sufficient information to admit or deny this

Request.


REQUEST FOR ADMISSION NO. 33: Admit that Chmura has no knowledge of any action
taken by Mr. Lombardo to “disrupt Chmura’s business” as alleged in ¶32 of the Amended
Complaint.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 34: Admit that Chris Chmura is an owner of Chmura.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

The ownership of Chmura is not at issue in this litigation.

       RESPONSE: Admitted.


REQUEST FOR ADMISSION NO. 35:                    Admit that Mr. Lombardo was an inside sales
representative for Chmura.

       OBJECTION: Chmura objects to this Request on the grounds that the term “inside sales

representative” is vague, ambiguous, and calls for a legal conclusion.

       RESPONSE: Admitted in part. Admitted that Lombardo’s offer letter contained the

phrase “Inside Sales Representative.” However, Lombardo generally used the title Account

Manager instead, and his job duties and title changed over time as he progressed to the position

of Senior Account Manager.

                                               -10-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 11 of 13 PageID# 1871




REQUEST FOR ADMISSION NO. 36: Admit that during each calendar year in which Mr.
Lombardo worked for Chmura, the annual gross volume of sales made or business done by
Chmura was not less than $500,000.

       OBJECTION: Chmura objects to this Request as not relevant to any claim or defense.

       RESPONSE: Admitted that Chmura’s annual gross volume of sales was not less than

$500,000 during the last three calendar years in which Lombardo was employed.


REQUEST FOR ADMISSION NO. 37: Admit that Chmura did not have reasonable grounds
for believing that Mr. Lombardo was not entitled to overtime compensation for any week in
which Mr. Lombardo worked more than forty (40) hours.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 38: Admit that Chmura’s decision not to pay overtime to
Mr. Lombardo was not in conformity with and in reliance on any administrative regulation,
order, ruling, approval, or interpretation of any agency of the United States or any administrative
practice or enforcement policy of the Department of Labor.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 39: Admit that during each calendar year in which Mr.
Lombardo worked for Chmura, Chmura sold its SaaS to clients or customers across the nation.

       OBJECTION: Chmura objects to this Request on the grounds that the phrase “across the

nation” is vague and ambiguous.

       RESPONSE: Admitted in part. Chmura admits that during Lombardo’s employment, it

sold SaaS to customers in multiple states. Otherwise denied.


REQUEST FOR ADMISSION NO. 40: Admit that during each calendar year in which Mr.
Lombardo worked for Chmura, Chmura sold its SaaS in interstate commerce.

       OBJECTION: Chmura objects to this Request on the grounds that the phrase “interstate

commerce” is vague, ambiguous, and calls for a legal conclusion.

       RESPONSE: Admitted in part. Chmura admits that during Lombardo’s employment, it

                                               -11-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 12 of 13 PageID# 1872



sold SaaS to customers in multiple states. Otherwise denied.


REQUEST FOR ADMISSION NO. 41: Admit that Chmura terminated Mr. Lombardo’s
employment after he complained to Chmura about Chmura’s failure to pay him overtime wages.

       RESPONSE: Denied.


REQUEST FOR ADMISSION NO. 42: Admit that Chmura terminated Mr. Lombardo’s
employment after he complained to Chmura’s counsel about Chmura’s failure to pay him
overtime wages.

       RESPONSE: Denied. Lombardo never complained to Chmura’s counsel (other than via

demand letters sent by his own counsel, after Chmura had already placed Lombardo on leave)

about Chmura’s alleged failure to pay him overtime wages.




Dated: March 11, 2020

                                            ___________/s/________________
                                            Rodney A. Satterwhite (VA Bar No. 32907)
                                            Heidi E. Siegmund (VA Bar No. 89569)
                                            McGuireWoods LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, Virginia 23219
                                            (Office) (804) 775-1000
                                            (Fax) (804) 698-2158
                                            rsatterwhite@mcguirewoods.com
                                            hsiegmund@mcguirewoods.com

                                            Counsel for Plaintiff/Counterclaim Defendant




                                             -12-
Case 3:19-cv-00813-REP Document 41-3 Filed 05/15/20 Page 13 of 13 PageID# 1873



                               CERTIFICATE OF SERVICE
       I hereby certify that on the 11th day of March, 2020, I served a true and correct copy of

the foregoing on all counsel of record via electronic mail, all parties having consented to

electronic service.


                                                /s/
                                            Heidi E. Siegmund (VSB No. 89569)
                                            MCGUIREWOODS LLP
                                            Gateway Plaza
                                            800 East Canal Street
                                            Richmond, VA 23219
                                            Tel: (804) 775-1000
                                            Fax: (804) 775-1061
                                            hsiegmund@mcguirewoods.com

                                            Counsel for Plaintiff/Counterclaim Defendant




                                             -13-
